Citation Nr: 1805965	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  09-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee arthritis prior to August 16, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1973 and from November 1976 to November 1991.  Among his decorations are the Bronze Star Medal and the Meritorious Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a hearing before a Veterans Law Judge.  In May 2011, the Board remanded the claim for further evidentiary development.  In October 2014, the Board notified the Veteran that the Veterans Law Judge who conducted the August 2010 hearing was no longer at the Board, and inquired whether he desired a new Board hearing in conjunction with this appeal.  The Veteran's claim was remanded in November 2014 to afford him a new Board hearing, per his request.  In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Board remanded the claim for further development in March 2016 and April 2017.  

In a December 2017 brief, the Veteran's attorney indicated the Veteran requested another hearing in this case.  However, the August 2016 VA Form 9 to which the representative refers involves the issue of entitlement to service connection for residuals of acromioplasty, which is not currently before the Board.  To the extent the statement constitutes a request for a third hearing in this case, since the issue currently on appeal to the Board is the same as the one he testified about earlier in August 2010 and December 2015, and the Veteran has not provided good cause as to why an additional hearing should be provided on the same issue, his request is denied.  38 C.F.R. §§ 20.700(a), 20.1304(b).

Notably, during the pendency of this appeal, a January 2018 rating decision increased the Veteran's right knee arthritis rating from 10 percent to 100 percent, effective August 16, 2017.  Thus, the issue on appeal has been recharacterized accordingly.
FINDINGS OF FACT

1.  Prior to August 16, 2017, the Veteran's right knee disability was manifested by arthritis with noncompensable limitation of motion.  

2.  The Veteran's right knee disability has been manifested by slight instability since September 27, 2008.

3.  The Veteran's right knee disability has been manifested by dislocated semi lunar cartilage with frequent episodes of effusion, pain, and locking for the entire appeal period.

4.  The Veteran underwent right knee surgeries on February 13, 2017 and April 19, 2017, which required at least one month of convalescence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis prior to August 16, 2017 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2017).

2.  The criteria for a separate rating of 10 percent for right knee instability are met from September 27, 2008, exclusive of temporary total rating periods.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2017).

3.  The criteria for a separate rating of 20 percent for right knee meniscal tear are met from January 18, 2006, exclusive of temporary total rating periods.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5258 (2017).

4.  The criteria for a temporary total rating for the Veteran's right knee disability for convalescence are met from February 13, 2017 to March 31, 2017 and from April 19, 2017 to June 30, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

By way of background, a June 1992 rating decision awarded service connection for the right knee disability and assigned a 10 percent rating, effective December 1, 1991.  Thereafter, a June 2006 rating decision assigned a temporary 100 percent rating based on convalescence, effective January 16, 2006, and then resumed a 10 percent rating from March 1, 2006.  See 38 C.F.R. § 4.30.  Then, an October 2007 rating decision assigned another temporary 100 percent rating, effective June 18, 2007, with a 10 percent from September 1, 2007.  Finally, a January 2018 rating decision assigned a 100 percent rating, effective August 16, 2017.  The current appeal period before the Board begins on January 18, 2006, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Prior to August 16, 2017, the Veteran's right knee arthritis was rated at 10 percent disabling under DCs 5003-5260.  38 C.F.R. § 4.27.  DC 5003 provides that degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.

Under DC 5260, a 0 percent rating is assigned for flexion limited to 60 degrees.  A 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  A noncompensable rating is warranted for limitation of extension to 5 degrees, and a 10 percent rating is warranted for limitation of extension to 10 degrees, with higher ratings available for more severe limitation.  38 C.F.R. 
§ 4.71a, DC 5261.  

As a preliminary matter, the Board notes that although the Veteran presented for VA examinations in May 2006, April 2007, September 2007, September 2008, February 2012, March 2012, and March 2016,the most recent April 2017 VA examination is the only examination that is compliant with the requirements set forth by Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, only the April 2017 VA examination report will be utilized for evaluation of the Veteran's right knee disability, as it is the only adequate examination of record.  In this regard, the Board emphasizes that the prior non-compliant examinations show range of motion findings similar to those in the 2017 examination report, with the Veteran denying any flare-ups when he achieved his most restricted range of motion, from zero to 90 degrees, in 2012.  Thus, there is no prejudice to the Veteran in not considering these examinations to rate his disability based on limitation of motion and DeLuca factors.

At the time of the April 2017 VA examination, the Veteran endorsed right knee pain, swelling, crepitus, weakness, and functional impairment when kneeling or using the stairs.  He denied any flare-ups.  His right knee range of motion was from zero to 130 degrees with pain on flexion, but no additional loss of range of motion upon repetition.  A history of recurrent effusion was noted and muscle strength and joint stability testing were normal, although he reported regular use of a brace.  

The Board finds that, even when considering DeLuca factors, the Veteran's right knee arthritis has been productive of painful, but noncompensable limitation of motion for the entire rating period, thereby precluding a rating in excess of 10 percent under DC 5003-5260 or a separate rating under DC 5261.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; VAOPGCPREC 9-2004. 

However, the Board finds that a separate 10 percent rating is warranted for the Veteran's right knee under DC 5257 from September 27, 2008.  VAOPGCPREC 23-97 (claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257).  DC 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, DC 5257.  At the September 27, 2008 VA examination, the Veteran reported using a brace for his right knee due to developing instability.  Although subsequent VA examination reports did not document recurrent reports of subluxation and/or instability, and while objective stability testing has been normal, the Veteran has otherwise indicated instability of the right knee by reporting regular use of a brace.  See September 2008, February 2012, March 2012, March 2016, and April 2017 VA examination reports.  Thus, the Board finds the competent and credible evidence of record supports a finding of slight instability of the right knee so as to warrant a separate rating of 10 percent, effective September 27, 2008, the date instability was first reported.

Recently, in Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (November 29, 2017), the United States Court of Appeals for Veterans Claims held that evaluation of a knee disability under DCs 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under DC 5258 or 5259, and vice versa, so long as manifestations of disability for which a separate evaluation is being sought have not already been compensated by an assigned evaluation under a different DC.  DC 5258 provides a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  Here, the Veteran has consistently complained of right knee locking, effusion, pain and popping.  See May 2006, April 2007, September 2007, September 2008, February 2012, March 2012, March 2016, and April 2017 VA examination reports.  A July 2006 magnetic resonance imaging (MRI) study showed a small joint effusion, with the interpreter noting there "may be some type of a partial tear."  In December 2006, he complained of pain and was found to have joint effusion in the right knee.  In 2007, he continued to report right knee pain with associated symptoms, such as dull ache, pain with stairs, locking, and effusions, and underwent knee surgery in June 2007, during which a meniscal tear was discovered.  that Most recently, the April 2017 VA examiner found meniscal tears and moderate joint effusion in the Veteran's right knee, and noted his reports of frequent locking and intense pain, which he has complained about throughout the appeal period.  As such, a separate 20 percent rating under DC 5258, which contemplates the Veteran's semilunar cartilage condition with meniscal tear, frequent episodes of locking, pain, and effusion, has been demonstrated over the appeal period. 

Additionally, the Board has considered whether higher or separate ratings are warranted under alternate diagnostic codes.  However, there is no indication of ankylosis, removal of semilunar cartilage, tibia and fibula impairment, or genu recurvatum.  As such, ratings under DCs 5256, 5259, 5262, and 5263 are precluded.

Finally, on February 13, 2017, the Veteran underwent a right knee arthroscopy, chondroplasty, and debridement of the medial meniscus, with the examiner noting convalescence was necessary over one month, until March 20, 2017.  On April 19, 2017, he underwent a right knee arthroscopy and chondroplasty with microfracture, with the provider noting convalescence was necessary over one month, until June 19, 2017.  See February 2017 and April 2017 private treatment records.  Thus, since both of the Veteran's surgeries necessitated a period of convalescence of over one month, temporary total ratings are assigned from February 13, 2017 to March 31, 2017 and April 19, 2017 to June 30, 2017.  38 C.F.R. § 4.30(a).  

Finally, the Board has considered whether the Veteran's right knee arthritis warrants a rating on an extraschedular basis.  See December 2017 Appellate Brief.  Regarding a referral for an extraschedular rating, such consideration requires a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Thun, 22 Vet. App. at 115-116.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected right knee disability are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  Specifically, the Veteran's right knee symptoms such as pain, painful motion, limitation of motion, swelling, popping, instability, joint effusion are expressly contemplated in his assigned ratings under DCs 5003-5260, 5257, 5258 and 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Accordingly, the Board finds that the evidence does not present such an exceptional disability picture that the available schedular ratings for the service-connected right knee disability are inadequate.  Accordingly, the first element of Thun is not met, and referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 10 percent for right knee arthritis prior to August 16, 2017 is denied.

From September 27, 2008, a separate rating of 10 percent for right knee instability is granted, exclusive of temporary total rating periods.

From January 18, 2006, a separate rating of 20 percent for right knee meniscal tear is granted, exclusive of temporary total rating periods.

From February 13, 2017 to March 31, 2017 and from April 19, 2017 to June 30, 2017, temporary total ratings for convalescence following right knee surgeries are granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


